DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on January 7, 2019, November 16, 2020, February 22 and August 12, 2021 were filed on and after the mailing date of the Application on January 7, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on January 7, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Objections
Claim 4 objected to because of the following informalities: Claim recites the limitation “The method according to at least one of claim 4”.  This limitation is appeared as a mistype because it only provides a single element for the term “at least one of”, The method according to the claim 4”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the position" in line 1 and “the at least one scan” in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Before line 12 the claim is only reciting “at least one radar scan” in line 6 of the claim making unclear if the scan in line 12 refers to scan in line 6 and rendering this limitation indefinite.
For the purpose of this action Office will interpret Claim 1 as reciting: “a position” in line 1 and “the at least one radar scan” in line 12 of the claim.	

Claims 2-13 are depending on indefinite independent claim 1 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 5 recites the limitation "the orthogonal distance" in line 9 and "the transpose" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 5 as reciting: "an orthogonal distance" in line 9 and "a transpose" in line 11 of the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim rejected as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claim 3 not been further treated on the merits.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bueschenfeld et al. (U.S. Patent Application Publication 2016/0139255A1) hereinafter “Bueschenfeld”.
Regarding claim 1, as best understood by the Office, Bueschenfeld teaches A method for determining the position of a vehicle equipped with a radar system (Bueschenfeld paragraph [0014]: “locating a vehicle in an environment, i.e. from a reference map representing the environment, occurs with the aid of object positions obtained from radar measurements”), 
wherein the radar system includes at least one radar sensor adapted to receive radar signals emitted from at least one radar emitter of the radar system and reflected in a vicinity of the vehicle towards the radar sensor (Bueschenfeld paragraph [0022]: “a device for improved localization of a vehicle is provided that can include: a radar measurement device, which in each case can emit a radar impulse at successive points of a vehicle trajectory and subsequently performs an angle-resolved and time-resolved measurement of the radar impulse response”), wherein the method comprises: 
acquiring at least one radar scan comprising a plurality of radar detection points, wherein each radar detection point is evaluated from a radar signal received at the radar sensor and representing a location in the vicinity of the vehicle (Bueschenfeld paragraph [0022]: “in each case can emit a radar impulse at successive points of a vehicle trajectory and subsequently performs an angle-resolved and time-resolved measurement of the radar impulse response; a positioning device, which identifies object positions in the area surrounding the vehicle from one of the radar impulse responses”); 
determining, from a database, a predefined map, wherein the map comprises at least one element representing a static landmark in the vicinity of the vehicle (Bueschenfeld paragraph [0022]: “a positioning device, which identifies object positions in the area surrounding the vehicle from one of the radar impulse responses, wherein the object positions form an environment map; a memory, in which the reference map is stored”), wherein the at least one element of the map comprises a straight line or a plane (Bueschenfeld Fig 3); 
matching at least a subset of the plurality of radar detection points of the at least one scan and the at least one element of the map (Bueschenfeld paragraph [0022]: “a localization device, comprising a positioning device that identifies the vehicle position in the reference map by comparing the environment map to the reference map”); and 
determining the position of the vehicle based on the matching (Bueschenfeld paragraph [0022]: “a classification unit which classifies the object positions in the current environment map and/or reference map, wherein the object classes intended for the object positions are taken into account when identifying the vehicle position”).

Regarding claim 2 as best understood by the Office, Bueschenfeld teaches claimed invention as shown above for the claim 1, Bueschenfeld further teaches the method does not comprise using data from a space-based radio-navigation system, in particular a global positioning system, of the vehicle (Bueschenfeld paragraph [0023]: “A benefit of the invention is that improved vehicle localization relative to the objects in the surrounding area, as compared to methods such as GPS/D-GPS, can be obtained with the aid of classification and the continuous merging of the measurement and classification results in the reference map”).

Regarding claim 4 as best understood by the Office, Bueschenfeld teaches claimed invention as shown above for the claim 1, Bueschenfeld further teaches the matching comprises determining a rigid transformation function by minimizing distances between transformed radar detection points and the at least one element assigned to the plurality of radar detection points, wherein the transformed radar detection points represent the subset of the plurality of radar detection points transformed by means a modification device can carry out a modification of the positions in the reference map and/or environment map pertaining to an object on the basis of object class, wherein the object position in the current environment map and/or reference map and/or classification information is modified”).

Regarding claim 6 as best understood by the Office, Bueschenfeld teaches claimed invention as shown above for the claim 4, Bueschenfeld further teaches determining the rigid transformation function comprises a probabilistic model, wherein at least one parameter of the probabilistic model represents an expected variance of a respective one of the plurality of radar detection points, wherein the expected variance is non-constant (Bueschenfeld paragraph [0032]: “the modification device assigns an existence probability to an object in the reference map using the object class. What is advantageous in this embodiment is the possibility of tagging objects with features that are subject to temporal fluctuations. One example can be the seasonal fluctuation of the radar impulse response of a bush, which has dense foliage during the summer and no leaves in the winter. If an existence probability is assigned to the bush, the seasonal effect can be taken into account by appropriate weighting in the vehicle localization”).

Regarding claim 11 as best understood by the Office, Bueschenfeld teaches claimed invention as shown above for the claim 1, Bueschenfeld further teaches the position of the vehicle comprises coordinates representing a location and an a rough orientation of the vehicle position and/or the positions in the reference map, geographic coordinates of satellite-based, global positioning systems and/or other tracking systems are assigned”).

Regarding claim 13, Bueschenfeld teaches claimed invention as shown above for the claim 1, Bueschenfeld further teaches a vehicle equipped with a radar system (Bueschenfeld paragraph [0014]: “locating a vehicle in an environment, i.e. from a reference map representing the environment, occurs with the aid of object positions obtained from radar measurements”), wherein the radar system includes at least one radar sensor adapted to receive radar signals emitted from at least one radar emitter of the radar system and reflected in a vicinity of the vehicle towards the radar sensor (Bueschenfeld paragraph [0022]: “a device for improved localization of a vehicle is provided that can include: a radar measurement device, which in each case can emit a radar impulse at successive points of a vehicle trajectory and subsequently performs an angle-resolved and time-resolved measurement of the radar impulse response”), and a control and processing unit, wherein the control and processing unit is configured to carry out the method according to claim 1 (Bueschenfeld paragraph [0040]: “the device additionally provides that the control device comprises an interface for receiving standardized positioning data”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bueschenfeld in view of Zeng (U.S. Patent 9199643B1) hereinafter “Zeng”.
In regards of claim 5 as best understood by the Office, Bueschenfeld teaches claimed invention as shown above for the claim 4. 
Bueschenfeld does not teach determining the rigid transformation function comprises minimizing
                
                    F
                    
                        
                            P
                            ,
                            R
                            ,
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                m
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    R
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    +
                                                    t
                                                
                                            
                                            -
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    ,
                     
                
            
wherein P represents the subset of m radar detection points, R represents a rotation, t represents a translation, pi represents the i-th radar detection point of P, bi represents the orthogonal distance to the element assigned to the i-th radar detection T represents the transpose of a normal vector with respect to the element assigned to the i-th radar detection point of P.
Zeng teaches determining the rigid transformation function comprises minimizing
                
                    F
                    
                        
                            P
                            ,
                            R
                            ,
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                m
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    R
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    +
                                                    t
                                                
                                            
                                            -
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    ,
                     
                
            
wherein P represents the subset of m radar detection points, R represents a rotation, t represents a translation, pi represents the i-th radar detection point of P, bi represents the orthogonal distance to the element assigned to the i-th radar detection point of P, nT represents the transpose of a normal vector with respect to the element assigned to the i-th radar detection point of P (Zeng column 4 lines 1-20: “A first estimation of the new vehicle pose, producing a value P*, will be made based on the point objects, which are indicated by bracket 110 in FIG. 3. For each point object in the scan data (represented by circles 112), a center of mass oi=(xi,yi) is computed, and the point object is matched with a current registered target (represented by stars 114) in a point target list {tl}, where each target in {tl} is represented by its position (xl,yl). The new pose P* can be found by using a least-squares optimization, as follows:
                
                    
                        
                            P
                        
                        
                            *
                        
                    
                    =
                    
                        
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            p
                            '
                        
                    
                    
                        
                            ∑
                            
                                i
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            o
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            
                                                                
                                                                    p
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    (
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            l
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            σ
                                                        
                                                        
                                                            l
                                                            (
                                                            i
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
Where tl(i) is the corresponding registered target associated with the point object oi, TP’(tl(i)) is the projection of tl(i) under rigid transformation P' determined by the vehicle position, and σl(i) is the measurement error covariance for the corresponding target tl(i)”. One skilled in the art would appreciate that the cited least-square optimization is equivalent to the claimed one by simple substitution of the variables designations. (Examiner’s remark)).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Bueschenfeld to include determining the rigid transformation function of Zeng in order to provide “that a modification device can carry out a modification of the positions in the reference map and/or environment map pertaining to an object on the basis of object class” (Bueschenfeld paragraph [0031]). As in the method of Bueschenfeld, it is within the capabilities of one of ordinary skill in the art to include determining the rigid transformation function comprises minimizing
                
                    F
                    
                        
                            P
                            ,
                            R
                            ,
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                m
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    R
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    +
                                                    t
                                                
                                            
                                            -
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    ,
                     
                
            
wherein P represents the subset of m radar detection points, R represents a rotation, t represents a translation, pi represents the i-th radar detection point of P, bi represents the orthogonal distance to the element assigned to the i-th radar detection point of P, nT represents the transpose of a normal vector with respect to the element assigned to the i-th radar detection point of P of Zeng with the predicted result of “modification of the positions in the reference map and/or environment map pertaining to an object on the basis of object class, wherein the object position in the current environment map and/or reference map and/or classification information is modified”, as needed in Bueschenfeld (paragraph [0031]).

Regarding claim 8 as best understood by the Office, Bueschenfeld teaches claimed invention as shown above for the claim 4. 
Bueschenfeld does not teach determining, from a motion model of the vehicle, a preliminary position of the vehicle, wherein determining the position of the vehicle comprises transforming the preliminary position by means of the rigid transformation function.
Zeng teaches determining, from a motion model of the vehicle, a preliminary position of the vehicle, wherein determining the position of the vehicle comprises transforming the preliminary position by means of the rigid transformation function (Zeng column 4 lines 16-18: “Where tl(i) is the corresponding registered target associated with the point object oi, TP’(tl(i)) is the projection of tl(i) under rigid transformation P' determined by the vehicle position”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Bueschenfeld to include determining, from a motion model of the vehicle, a preliminary position of the vehicle taught by Zeng in order to compare “the current object positions in the environment map with the object positions in the reference map stored in the memory” and identify the current “position of the vehicle” (Bueschenfeld paragraph [0064]). As in the method of Bueschenfeld, it is within the capabilities of one of ordinary skill in the art to determine from a motion model of the vehicle, a preliminary position of the vehicle, wherein determining the position of the vehicle comprises transforming the preliminary position by means of the rigid transformation function with the predicted result of identifying the current position of the vehicle as needed in Bueschenfeld.

In regards of claim 9 as best understood by the Office, Bueschenfeld and Zeng teach the claimed invention as shown above for the claim 8. 
Bueschenfeld further teaches the motion model is determined on the basis of at least one measurement from at least one motion sensor of the vehicle and/or on the basis of at least some of the plurality of radar detection points (Bueschenfeld paragraph [0059]: “The measurements of the current environment map are identified by the proper motion of the vehicle 1 since radar measurements are performed with a fixed repetition frequency”).

In regards of claim 10 as best understood by the Office, Bueschenfeld and Zeng teach the claimed invention as shown above for the claim 9. 
Bueschenfeld does not teach the measurement from the at least one motion sensor comprises a velocity and/or a yaw rate of the vehicle.
Zeng teaches the measurement from the at least one motion sensor comprises a velocity and/or a yaw rate of the vehicle (Zeng column 2 lines 33-39: “The vehicle 10 includes a vehicle dynamics module 20 which estimates vehicle motion based on vehicle dynamics calculations, using input from a plurality of sensors 22. The sensors 22 (one shown) may include a vehicle speed sensor, a yaw rate sensor, lateral and longitudinal acceleration sensors, and possibly others”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method taught in combination by Bueschenfeld and Zeng to include the measurement from the at least one motion sensor comprising a velocity and/or a yaw rate of the vehicle taught by Zeng in order to the measurements of the current environment map are identified by the proper motion of the vehicle” (Bueschenfeld paragraph [0059]). As in the method taught in combination by Bueschenfeld and Zeng, it is within the capabilities of one of ordinary skill in the art to include the measurement from the at least one motion sensor comprising a velocity and/or a yaw rate of the vehicle taught by Zeng with the predicted result providing the current environment map identified by the proper motion of the vehicle as needed in Bueschenfeld.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bueschenfeld in view of Wang Jun (Chinese Patent Document Publication CN111366164A) hereinafter “Wang Jun”.	
Regarding claim 7 as best understood by the Office, Bueschenfeld teaches claimed invention as shown above for the claim 6. 
Bueschenfeld does not teach for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component.
Wang Jun teaches for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component (Wang Jun paragraph [0014]: “at the multiple collection points, the variance of the slope of the road divider at the multiple collection points, and the One or more of the mean value of the distance between the multiple collection points and the terminal device and the variance of the distance between the multiple collection points and the terminal device”; paragraph [0024]: “obtaining the heading angle of the terminal device at multiple times; if the terminal device is at multiple times. When the variance of the lower heading angle is greater than the sixth threshold, it is determined whether the terminal device enters or exits the intersection”; paragraph [0135]: “Specifically, the characteristics of the road may include one or more of the mean value of the slope, the variance of the slope… The difference between the variances of the respective slopes of the plurality of road dividers, the difference between the mean values of the respective distances of the plurality of road dividers, and the difference between the variances of the respective distances of the plurality of road dividers”).
the suppression of certain object classes” (Bueschenfeld paragraph  [0065]). As in the method of Bueschenfeld, it is within the capabilities of one of ordinary skill in the art to include for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component of Wang Jun with the predicted result enabling “the suppression of certain object classes” as needed in Bueschenfeld.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bueschenfeld in view of Van Putten et al. (PCT WIPO Application Publication WO2017/222385A1) hereinafter “Van Putten”.
In regards of claim 12 as best understood by the Office, Bueschenfeld teaches the claimed invention as shown above for the claim 1. 
Bueschenfeld further teaches the subset of the plurality of radar detection points includes radar detection points from a plurality of successive radar scans of the radar system in particular 1 to 20 scans, preferably 10 scans (Bueschenfeld paragraph [0059]: “The measurements of the current environment map are identified by the proper motion of the vehicle 1 since radar measurements are performed with a fixed repetition frequency. A current environment map is then created from the number of n radar measurements through merging. If n=1, only a single, angle-resolved radar measurement is used to form the environment map”). 
Bueschenfeld does not teach the plurality of successive radar scans of the radar system, wherein the scan rate is between 10 to 40 Hz, preferably 20 Hz. 
Van Putten teaches the plurality of successive radar scans of the radar system, wherein the scan rate is between 10 to 40 Hz, preferably 20 Hz. (Van Putten, page 6 lines 18-20: “the sampling rate can be chosen in a range between circa 20 Hz and circa 60 Hz. However, other sampling rates are also possible, e.g. 20 10 Hz or 100 Hz”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Bueschenfeld to include the plurality of successive radar scans of the radar system, wherein the scan rate is between 10 to 40 Hz, preferably 20 Hz of Van Putten in order to provide “continuous updating or merging of the currently identified object positions” (Bueschenfeld paragraph [0065]). As in the method of Bueschenfeld, it is within the capabilities of one of ordinary skill in the art to include the plurality of successive radar scans of the radar system, wherein the scan rate is between 10 to 40 Hz, preferably 20 Hz of Van Putten with the predicted result of “continuous updating or merging of the currently identified object positions” as needed in Bueschenfeld.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Quellec et al. (U.S. Patent Application Publication 2014/0043185A1) teaches a method for detecting, over several antenna revolutions, slow-moving targets buried in the radar clutter, using a mobile radar having a rotary antenna;
Erario et al. (U.S. Patent Application Publication 2005/0259002A1) teaches a method and apparatus for tracking location and flight path attributes of one or more sports objects;
Hegemann et al. (U.S. Patent Application Publication 2015/0022392A1) teaches a method for representing a vehicle environment for a vehicle with a sensor system;
Shibata et al. (U.S. Patent 8633849B2) teaches a vehicle m01mted radar device operable to scan a transmission wave to detect a detection point 
Kamo et al. (U.S. Patent 8558733B2) teaches a radar apparatus and computer program;
 Mizutani et al. (U.S. Patent 9618608B2) teaches a target detection apparatus and vehicle control system;
Yasugi et al. (U.S. Patent 9041588B2) teaches an object detection device and object detection method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648